In a proceeding to invalidate (1) a certificate designating certain persons as candidates of the Conservative Party for various offices in the Town of Ramapo and (2) certificates of the committee on vacancies, designating two persons as such candidates, petitioners appeal from a judgment of the Supreme Court, Rockland County, dated October 14, 1971, which dismissed the proceeding. Judgment affirmed, without costs. This proceeding was not commenced within the 10-day period set forth in subdivision 2 of section 330 of the Election Law. That time limit is jurisdictional (Matter of Weiser v. Power, 29 A D 2d 640). The proceeding is untimely whether the 10-day period be deemed to run from the date of the party caucus on August 18, 1971 or from the date of the filing of the certificates of nomination on September 20, 1971, as this proceeding was not commenced until October 6, 1971. We have passed upon no other questions. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.